                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RONALD P. GILLIS,

               Plaintiff,

v.                                                 Case No.: 2:19-cv-701-FtM-38NPM

DEUTSCHE BANK, WELLS FARGO,
HOMECOMINGS, GMAC-RFC,
RALI, USBANK, ALBERTELLI LAW,
CHARLOTTE COUNTY and THE
STATE OF FLORIDA,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Plaintiff Ronald P. Gillis’ Motion to Consolidate Cases (Doc. 4),

in which Gillis explains that when he filed the Complaint (Doc. 1), he did not intend to

open a new case. Instead, Gillis meant to file the Complaint in Case No. 19-cv-642, which

he removed from state court. It seems Gillis mistakenly believed he was required to file

a new complaint after removal, and because the Complaint identified Gillis as the plaintiff,

the Clerk docketed it as a new case. Gillis now seeks to consolidate this case with the

Case No. 19-cv-642.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       Because Gillis did not intend to file this case, and because consolidating the two

cases would likely cause more confusion, the Court will instead dismiss this case without

prejudice. The dismissal will not affect Case No. 19-cv-642. Gillis should ensure that his

future filings include accurate captions and titles. The Court encourages Gillis to consult

with a licensed attorney or visit flmd.uscourts.gov/litigants-without-lawyers for help.

       Accordingly, it is now

       ORDERED:

       (1) Plaintiff Ronald P. Gillis’ Motion to Consolidate Cases (Doc. 4) is DENIED.

       (2) Gillis’s Complaint (Doc. 1) is DISMISSED without prejudice. The Clerk is

          DIRECTED to enter judgment, terminate all pending motions and deadlines,

          and close the file.

       DONE and ORDERED in Fort Myers, Florida this 21st day of October, 2019.




Copies: All Parties of Record




                                             2
